



COURT OF APPEAL FOR ONTARIO

CITATION: Garic v. Mack
    Trucks Canada, 2015 ONCA 90


DATE: 20150206

DOCKET: C58958

MacFarland, Hourigan and Benotto JJ.A.

BETWEEN

Ljiljana Garic and
Pero Garic

Plaintiffs/Defendants

By Counterclaim

(Appellant)
    (Respondent)

and

Mack
    Trucks Canada, Mack Trucks International,

Cambridge
    Mack, MacK Sales & Service of Stoney

Creek
    Ltd., Performance Equipment Ltd., Arvin

Meritor,
    Inc., Arvinmeritor CVS Canada Inc., General

Bearing
    Corporation and Volvo Group Canada Inc.

Defendants

and

Arvinmeritor, Inc., and
    Arvinmeritor CVS Canada Inc.

Plaintiffs by Counterclaim

Paul R. Sweeny and Adam J. Huff, for the appellant
    Ljiljana Garic

David S. Young and Kevin R. Bridel, for the respondent Pero
    Garic

Heard and released orally:  January 29, 2015

On appeal from the order of Justice David A. Broad of the
    Superior Court of Justice, dated May 20, 2014.

ENDORSEMENT

[1]

This is an appeal from the decision of Broad J. dismissing the
    plaintiffs motion to add a co-plaintiff as a party defendant. This single
    vehicle accident occurred in July 2006. In November 2008 a statement of defence
    and counterclaim was delivered on behalf of Mack Trucks wherein specific allegations
    were pleaded about the failure to maintain the truck and pursuant to which the
    co-plaintiff soon after was made a third party.

[2]

The appellant did not move to add the proposed defendant till May of
    2012. In our view, it would have been clear to the appellant in November 2008
    that there may be some liability on the part of Pero Garic.

[3]

In our view, the application was too late. We see no error in the
    decision of the motion judge and the appeal is dismissed.

[4]

Costs of the appeal to the respondent fixed in the agreed sum of $5000
    inclusive of disbursements and HST.

J.
    MacFarland J.A.

C.
    W. Hourigan J.A.

M.L.
    Benotto J.A.


